20-10042-tmd Doc#51 Filed 02/18/20 Entered 02/18/20 12:44:14 Main Document Pg 1 of
                                        14



                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

      IN RE:                                                §     Case No. 20-10042-tmd
                                                            §
      SILICON HILLS CAMPUS, LLC,                            §
                                                            §     Chapter 11
                DEBTOR.                                     §
                                                            §

                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

      In re:
                                                           Chapter 11
      WC HIRSHFELD MOORE, LLC,
                                                           Case No. 20-10247 (JTD)
                      Debtor.
                                                           Jointly Administered1



          JOINT MOTION FOR ENTRY OF AN ORDER TRANSFERRING VENUE
           OF CASES OF DEBTOR’S AFFILIATES FROM THE UNITED STATES
       BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE TO THE UNITED
        STATES BANKRUPTCY COURT FOR THE WESTERN DISTRICT OF TEXAS

               Tuebor Reit Sub LLC (“Secured Lender”), Ladder Capital Finance LLC (“Ladder”), and

  the following entities that have pending chapter 11 cases in the United States Bankruptcy Court

  for the District of Delaware — WC Hirshfeld Moore, LLC, WC 103 East Fifth, LLC, WC 320

  Congress, LLC, WC 422 Congress, LLC, WC 805-809 East Sixth, LLC, WC 901 East Cesar

  Chavez, LLC, WC 1212 East Sixth, LLC, and WC 9005 Mountain Ridge, LLC (the “Delaware

  Affiliated Debtors,” and collectively with Secured Lender and Ladder, “Movants”)— hereby

  jointly move, pursuant to 28 U.S.C. §§ 1408 and 1412 and Rule 1014 of the Federal Rules of



  1
   The Debtors in those chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, are: WC Hirshfeld Moore, LLC (8478); WC 103 East Fifth, LLC (3638); WC 320 Congress, LLC (0667);
  WC 422 Congress, LLC (7328); WC 805-809 East Sixth, LLC (9019); WC 901 East Cesar Chavez, LLC (2657); WC
  1212 East Sixth, LLC (1287); and WC 9005 Mountain Ridge, LLC (8534)
               72299201.3
  72299201.4
20-10042-tmd Doc#51 Filed 02/18/20 Entered 02/18/20 12:44:14 Main Document Pg 2 of
                                        14



     Bankruptcy Procedures (the “Bankruptcy Rules”), for entry of an order transferring venue of

     Delaware Affiliated Debtors’ eight pending chapter 11 bankruptcy cases, which were filed on

     February 3, 2020 in the United States Bankruptcy Court for the District of Delaware (collectively,

     the “Delaware Cases”)2 to the United States Bankruptcy Court for the Western District of Texas

     (the “Austin Bankruptcy Court”). In support of this Motion, Movants respectfully state as

     follows.

                                                 JURISDICTION

              1.     The United States Bankruptcy Court for the Western District of Texas has

     jurisdiction to consider this matter under 28 U.S.C. § 1334 and the Order of Reference of

     Bankruptcy Cases and Proceedings from the United States District Court for the Western District

     of Texas, dated as of October 4, 2013. This is a core proceeding under 28 U.S.C. § 157(b).

                                                 BACKGROUND

I.       Bankruptcy Petitions filed by the Texas Debtors

              2.     On January 7, 2020 (the “Silicon Petition Date”), Silicon Hills Campus, LLC filed

     a voluntarily petition for relief (the “Silicon Petition”) with this Court commencing Case No. 20-

     10042 under chapter 11 of the Bankruptcy Code (the “Silicon Chapter 11 Case”).

              3.     In addition to the Silicon Chapter 11 Case, the following six bankruptcy cases

     (collectively with the Silicon Chapter 11 Case, the “Texas Cases”), filed by affiliates of the Debtor




     2
      The Delaware Cases, and the Debtors in those cases (collectively, the “Delaware Affiliated Debtors”), are: WC
     Hirshfeld Moore, LLC (20-10247-JTD); WC 103 East Fifth, LLC (20-10248-JTD); WC 320 Congress, LLC (20-
     10249-JTD); WC 422 Congress, LLC (20-10250-JTD); WC 805-809 East Sixth, LLC (20-10251-JTD); WC 901 East
     Cesar Chavez, LLC (20-10252-JTD); WC 1212 East Sixth, LLC (20-10253-JTD); and WC 9005 Mountain Ridge,
     LLC (20-10254-JTD).
                                                               2



     72299201.4
20-10042-tmd Doc#51 Filed 02/18/20 Entered 02/18/20 12:44:14 Main Document Pg 3 of
                                        14



      (collectively with the Debtor, the “Texas Debtors”), are pending in the Western District of Texas

      before this honorable Court:

       Texas Cases

                Case Name                      Case Number                   Date Petition Filed
       900 Cesar Chavez, LLC                   19-11527-tmd                     11/04/2019
       905 Cesar Chavez, LLC                   19-11528-tmd                     11/04/2019
       5th and Red River, LLC                  19-11529-tmd                     11/04/2019
       7400 South Congress, LLC                19-11530-tmd                     11/04/2019
       WC 56 East Avenue, LLC                  19-11649-tmd                     12/02/2019
       WC 2101 W Ben White, LP                 20-10182-tmd                     02/04/2020



II.       Loan History of the Delaware Affiliated Debtors

               4.    On or about July 9, 2018, Ladder made a $47,614,000.00 loan (the “Austin IV

      Loan”) to the Delaware Affiliated Debtors.

               5.    The Austin IV Loan is evidenced by certain loan documents and agreements,

      including, but not limited to, a loan agreement, promissory note and various deeds of trust. All of

      such documents and agreements executed in connection with the Austin IV Loan, as the same have

      been modified from time to time, are sometimes referred to in this Motion collectively as the

      “Austin IV Loan Documents.” All of the properties for which deeds of trust relating to the Austin

      IV Loan were executed are referred to herein collectively as the “Austin IV Property.”

               6.    On January 7, 2020, Ladder sent a letter to the Delaware Affiliated Debtors stating

      that it was exercising its right to accelerate all amounts due and owing under the Austin IV Loan

      Documents. Ladder also initiated non-judicial foreclosure proceedings against each respective

      Austin IV Property and scheduled foreclosure sales of each respective Austin IV Property for

      February 4, 2020.


                                                          3



      72299201.4
 20-10042-tmd Doc#51 Filed 02/18/20 Entered 02/18/20 12:44:14 Main Document Pg 4 of
                                         14



III.         Bankruptcy Petitions of the Delaware Affiliated Debtors

                7.       On February 3, 2020 (the “Delaware Petition Date”), each of the Delaware

       Affiliated Debtors filed a voluntarily petition for relief (the “Delaware Petitions”) under chapter

       11 of the Bankruptcy Code with the United States Bankruptcy Court for the District of Delaware

       commencing the Delaware Cases. Copies of the Delaware Petitions are attached hereto as group

       Exhibit A.

                8.       The Delaware Petitions state that (a) the Delaware Affiliated Debtors’ principal

       place of business is located at 814 Lavaca Street, Austin, Texas, (b) each of the Delaware Affiliated

       Debtors’ principal assets are located in Austin, Texas, and (c) the Delaware Affiliated Debtors are

       each a “Single Asset Real Estate” business.3 (Ex. A, at 1-2.)

                9.       The Delaware Petitions further state that the Delaware Affiliated Debtors are

       affiliates of the Texas Debtors, in that each of the Delaware Petitions disclose the Texas Cases and

       identify them as cases filed by affiliates. (Ex. A, at 5).

                10.      The limited liability company consent agreements resolving to file the Delaware

       Petitions are attached thereto and signed by Natin Paul, both as President of WC Austin Equity

       IV, LLC, the sole member of each of the Delaware Affiliated Debtors, and as President of World

       Class IX Holdings, LLC, the sole manager of each of the Delaware Affiliated Debtors. (Id., at 6-

       9.)




       3
        Bankruptcy Code section 101(51B) defines “Single Asset Real Estate” as “real property constituting a single property
       or project, other than residential real property with fewer than 4 residential units, which generates substantially all of
       the gross income of a debtor who is not a family farmer and on which no substantial business is being conducted by a
       debtor other than the business of operating the real property and activities incidental thereto.” 11 U.S.C. § 101(51B).

                                                                       4



       72299201.4
20-10042-tmd Doc#51 Filed 02/18/20 Entered 02/18/20 12:44:14 Main Document Pg 5 of
                                        14



               11.   The Consolidated Corporate Ownership Statement attached to the Delaware

      Petitions discloses that 100% of the membership interests of each of the Delaware Affiliated

      Debtors are owned by WC Austin IV Equity, LLC. (Id., at 15.)

               12.   The list of creditors with the 20 largest unsecured claims attached to the Delaware

      Petitions identifies a total of 12 creditors, seven of which are located in Austin, Texas, and none

      of which is located in Delaware. (Id., at 12-14.)

               13.   In addition to the Delaware Petitions, on February 4, 2020 the Delaware Affiliated

      Debtors also filed: (i) a motion for an order directing joint administration (which was subsequently

      granted by the Court); (ii) a motion for authorization to file a consolidated list of creditors; and

      (iii) a motion to extend the time to file schedules, Statements of Financial Affairs and their initial

      report on entities in which they hold a controlling or substantial interest. The latter two items

      remain pending.

IV.       Motion to Transfer and Order to Show Cause

               14.   On February 10, 2020, this Court issued an Order to Show Cause Why Affiliate

      Cases Filed in Delaware Should Not Be Transferred to the Western District of Texas (Dkt. No. 46)

      (the “OSC”).

               15.   The OSC stayed all proceedings in the Delaware Cases and ordered the Debtor and

      the Delaware Affiliated Debtors to appear and show cause why the Delaware Cases should not be

      transferred to this Court. (OSC, at 2).

               16.   Counsel for the Delaware Affiliated Debtors thereafter conferred with counsel for

      Ladder and agreed to stipulate to the transfer of venue of the Delaware Affiliated Debtors to the

      Austin Bankruptcy Court. Counsel for the Delaware Affiliated Debtors then notified this Court

      that the parties intended to submit a stipulation for transfer of the Delaware Cases. This Court
                                                           5



      72299201.4
20-10042-tmd Doc#51 Filed 02/18/20 Entered 02/18/20 12:44:14 Main Document Pg 6 of
                                        14



  thereafter notified counsel for Ladder and counsel for the Delaware Affiliated Debtors that they

  should file a joint motion requesting transfer of the Delaware Cases by February 18, 2020 and that

  this Court would hold a status conference on that motion at a hearing on February 19, 2020. Ladder

  and the Delaware Affiliated Debtors are thus submitting this joint motion requesting the transfer.

                                     REQUEST FOR RELIEF

           17.   Through this Motion, Movants seek entry of an order transferring each of the

  Delaware Affiliated Debtors’ Chapter 11 Cases from the Delaware Court to the Austin Bankruptcy

  Court.

                                       BASIS FOR RELIEF

           18.   The statute governing the venue of bankruptcy cases provides, in relevant part, that:

                    a case under title 11 may be commenced in the district court
                    for the district—

                      (1) in which the domicile, residence, principal place of
                      business in the United States, or principal assets in the
                      United States, of the person or entity that is the subject of
                      such case have been located for the one hundred and eighty
                      days immediately preceding such commencement, or for a
                      longer portion of such one-hundred-and-eighty-day period
                      than the domicile, residence, or principal place of business,
                      in the United States, or principal assets in the United
                      States, of such person were located in any other district; or

                      (2) in which there is pending a case under title 11
                      concerning such person’s affiliate, general partner, or
                      partnership.

  28 U.S.C. § 1408. “The statute is written in the disjunctive making venue proper in any of the

  listed locations.” In re Dunmore Homes, Inc., 380 B.R. 663, 670 (Bankr. S.D.N.Y. 2008).

           19.   Although venue may be proper in any of the locations listed in 28 U.S.C. § 1408(1),

  courts have authority under 28 U.S.C. § 1412 to “transfer a case or proceeding under title 11 to a

                                                      6



  72299201.4
20-10042-tmd Doc#51 Filed 02/18/20 Entered 02/18/20 12:44:14 Main Document Pg 7 of
                                        14



  district court for another district, in the interest of justice or for the convenience of the parties.” 28

  U.S.C. § 1412 (emphasis added); see also Fed. R. Bankr. Pro. 1014.

           20.    Because 28 U.S.C. § 1412 is written in the disjunctive, it “creates two distinct

  analytical bases upon which the transfer of venue may be grounded.” In re Qualteq, Inc., No. 11-

  12572 (KJC), 2012 WL 527669 at *6 (Bankr. D. Del. Feb. 16, 2012) (citations omitted).

           21.    A court has discretion to transfer venue if either the interests of justice or the

  convenience of the parties warrants transfer. See Qualteq, 2012 WL 527669, at *6. The exercise

  of that discretion is based upon an individualized case by case analysis of convenience and fairness.

  See Enron, 274 B.R. at 342. The standard is the same whether transfer is being considered under

  Rule 1014(a) or (b). Fed R. Bankr. P. 1014(a), (b).

           22.    Courts in this Circuit have observed that “[i]n cases involving affiliated debtors,

  courts often consider whether the intertwined relationship of debtors requires proceedings in one

  district.” In re Red Door Prop. Mgmt. LLC, No. 11-02704-KMS, 2011 WL 5592910, at *5 (Bankr.

  S.D. Miss. Nov. 16, 2011) (internal citations omitted).

           23.    The party seeking to transfer venue bears the burden of proof. In re DBSI, Inc., 478

  B.R. 192, 194 (Bankr. D. Del. 2012); In re Caesars Entm’t Operating Co., Inc., Case No. 15-

  10047 (KG), 2015 WL 495259, at *5 (Bankr. Del. Feb. 2, 2015) (“In a traditional Section 1412

  analysis, i.e. where a debtor initiates a voluntary bankruptcy proceeding and a party in interest

  moves to transfer venue, the burden is on the movant to demonstrate that the court should transfer

  the case in the interest of justice or for the convenience of the parties.”); see also In re Cole, No.

  08-30725-HDH-11, 2008 WL 2857118, at *1 (Bankr. N.D. Tex. July 21, 2008).




                                                          7



  72299201.4
20-10042-tmd Doc#51 Filed 02/18/20 Entered 02/18/20 12:44:14 Main Document Pg 8 of
                                        14



           24.      “The ‘interest of justice’ component of [28 U.S.C.] § 1412 is a broad and flexible

  standard which must be applied on a case-by-case basis. It contemplates a consideration of whether

  transferring venue would promote the efficient administration of the bankruptcy estate, judicial

  economy, timeliness, and fairness . . . .” In re Patriot Coal Corp., 482 B.R. 718, 739 (Bankr.

  S.D.N.Y. 2012) (citing Gulf States Exploration Co. v. Manville Forest Prod. Corp. (In re Manville

  Forest Prod. Corp.), 896 F.2d 1384, 1391 (2d Cir.1990)).

           25.      Transferring venue in the “interest of justice” is warranted for avoiding not only

  “redundant litigation and inconsistent decisions, but also the attendant waste of resources and

  increased administrative expenses that would reduce the property available for distribution to

  creditors.” See, e.g., In re Raytech Corp., 222 B.R. 19, 24 (Bankr. D. Conn. 1998).

           26.      Additionally, courts considering transferring venue “for the convenience of the

  parties” evaluate:

                 a. the economic administration of the estate;

                 b. the location of the debtor’s assets;

                 c. the proximity of creditors;

                 d. the proximity of the debtor;

                 e. the proximity of witnesses who are necessary to the administration of the estate;
                    and

                 f. the necessity for ancillary administration in the event of liquidation.

  Commonwealth of Puerto Rico v. Commonwealth Oil Refining Co. (In re Commonwealth Oil

  Refining Co.), 596 F.2d 1239, 1247 (5th Cir. 1979). Accord In re Caesars Entm’t Operating Co.,

  Inc., Case No. 15-10047 (KG), 2015 WL 495259, at *6 (Bankr. Del. Feb. 2, 2015); Enron, 274




                                                           8



  72299201.4
20-10042-tmd Doc#51 Filed 02/18/20 Entered 02/18/20 12:44:14 Main Document Pg 9 of
                                        14



  B.R. at 343; Qualteq, 2012 WL 527669, at *5; In re Innovative Commc’n Co., LLC, 358 B.R. 120,

  126 (Bankr. D. Del. 2006).

           27.   Here, the Delaware Affiliated Debtors and the Lender, the principal parties

  involved in the Delaware Cases, have agreed to the transfer. While the Delaware Affiliated

  Debtors believe that Delaware is an appropriate venue for their cases, the Delaware Affiliated

  Debtors have consented to the transfer to avoid resource-consuming litigation on the subject of

  venue. Ladder submits, as it asserted in its motion to transfer filed in the Delaware Cases and

  based on the facts as noted above, that the interests of justice and the convenience of the parties

  also support a transfer in these circumstances.

                                                NOTICE

           28.   Pursuant to Bankruptcy Rule 1014, notice of this Motion has been provided to the

  Texas Debtors, Delaware Affiliated Debtors, and the United States Trustee. Movants submit that

  such notice satisfies the requirements of Bankruptcy Rule 1014.

                                            CONCLUSION

           29.   The Delaware Affiliated Debtors stipulate to transfer venue to the Austin

  Bankruptcy Court and have agreed to the relief requested in this Motion. As noted above, Ladder

  has taken the position that the interests of justice and convenience of the parties support the Court’s

  exercise of discretion to transfer the Delaware Cases to this Court.

           WHEREFORE, Movants respectfully request that the Court enter an order, pursuant to

  28 U.S.C. § 1412 and Bankruptcy Rule 1014(b), transferring each of the Delaware Affiliated

  Debtors’ Chapter 11 cases to this Court and for such other relief as the Court deems just and

  equitable.


                                                        9



  72299201.4
20-10042-tmd Doc#51 Filed 02/18/20 Entered 02/18/20 12:44:14 Main Document Pg 10 of
                                        14



  Dated: February 18, 2020              Respectfully submitted,



  /s/ Liz Boydston                             /s/ Daniel P. Winikka
  James H. Billingsley (SBN 00787084)          Daniel P. Winikka (Texas Bar No.
  Liz Boydston (SBN 24053684)                  00794873)
  Savanna Barlow (SBN 24109617)                danw@lfdslaw.com
  POLSINELLI                                   Tyler M. Simpson (Texas Bar No.
  2950 N. Harwood Street, Suite 2100           24066091)
  Dallas, Texas 75201                          tylers@lfdslaw.com
  Telephone: (214) 397-0030                    LOEWINSOHN FLEGLE DEARY SIMON
  jbillingsley@polsinelli.com                  LLP
  lboydston@polsinelli.com                     12377 Merit Drive, Suite 900
  sbarlow@polsinelli.com                       Dallas, Texas 75251
                                               Telephone: (214) 572-1700
  COUNSEL FOR                                  Fax: (214) 572-1717
  TUEBOR REIT SUB, LLC
  -and-                                        And:
  LADDER CAPITAL FINANCE LLC
                                               CIARDI CIARDI & ASTIN
                                               Daniel K. Astin
                                               dastin@ciardilaw.com
                                               Joseph J. McMahon, Jr.
                                               jmcmahon@ciardilaw.com
                                               1204 N. King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 658-1100
                                               Fax: (302) 658-1300

                                               Albert A. Ciardi, III, Esquire
                                               aciardi@ciardilaw.com
                                               Walter W. Gouldsbury, III, Esquire
                                               wgouldsbury@ciardilaw.com
                                               One Commerce Square, Suite 3500
                                               2005 Market Street
                                               Philadelphia, PA 19103

                                               PROPOSED COUNSEL FOR
                                               DELAWARE AFFILIATED DEBTORS




                                              10



  72299201.4
20-10042-tmd Doc#51 Filed 02/18/20 Entered 02/18/20 12:44:14 Main Document Pg 11 of
                                        14



                                  CERTIFICATE OF SERVICE
         I hereby certify that on February 18, 2020, a true and correct copy of the foregoing
  document was electronically filed with the Court and served through the CM-ECF system to all
  counsel of record registered to receive a Notice of Electronic Filing for this case. A copy of the
  foregoing was served via electronic mail on counsel for the Texas Debtors as follows:

  Waller Lansden Dortch & Davis, LLP                  Daniel P. Winikka
  Morris D. Weiss                                     danw@lfdslaw.com
  Mark C. Taylor                                      Tyler M. Simpson
  Eric Taube                                          tylers@lfdslaw.com
  Trip Nix                                            LOEWINSOHN FLEGLE DEARY SIMON
  Evan J. Atkinson                                    LLP
  100 Congress Avenue, Suite 1800
  Austin, Texas 78701                                 And:
  morris.weiss@wallerlaw.com
  mark.taylor@wallerlaw.com                           CIARDI CIARDI & ASTIN
  eric.taube@wallerlaw.com                            Daniel K. Astin
  trip.nix@wallerlaw.com                              dastin@ciardilaw.com
                                                      Joseph J. McMahon, Jr.
  COUNSEL TO SILICON HILLS CAMPUS,                    jmcmahon@ciardilaw.com
  LLC, 900 CESAR CHAVEZ, LLC, 5TH                     1204 N. King Street
  AND RED RIVER, LLC, 7400 SOUTH                      Wilmington, Delaware 19801
  CONGRESS, LLC, AND WC 56 EAST                       Telephone: (302) 658-1100
  AVENUE, LLC                                         Fax: (302) 658-1300

  Brian J. Elliott                                    Albert A. Ciardi, III, Esquire
  100 E Whitestone Blvd Ste. 127                      aciardi@ciardilaw.com
  Cedar Park, Texas 78613                             Walter W. Gouldsbury, III, Esquire
  bje@brianelliottlaw.com                             wgouldsbury@ciardilaw.com
                                                      One Commerce Square, Suite 3500
  And:                                                2005 Market Street
                                                      Philadelphia, PA 19103
  Mark H. Ralston
  Fishman Jackson Ronquillo PLLC                      PROPOSED COUNSEL FOR
  13155 Noel Road, Suite 700                          DELAWARE AFFILIATED DEBTORS
  Dallas, Texas 75240
  mralston@fjrpllc.com

  COUNSEL TO WC 2101 W BEN WHITE,
  LP

                                               /s/ Liz Boydston
                                               Liz Boydston

                                                     11



  72299201.4
20-10042-tmd Doc#51 Filed 02/18/20 Entered 02/18/20 12:44:14 Main Document Pg 12 of
                                        14



                                    EXHIBIT A

                                  Proposed Order
20-10042-tmd Doc#51 Filed 02/18/20 Entered 02/18/20 12:44:14 Main Document Pg 13 of
                                        14




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

  IN RE:                                            §    Case No. 20-10042-tmd
                                                    §
  SILICON HILLS CAMPUS, LLC,                        §
                                                    §    Chapter 11
           DEBTOR.                                  §
                                                    §

                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

  In re:
                                                  Chapter 11
  WC HIRSHFELD MOORE, LLC,
                                                  Case No. 20-10247 (JTD)
                  Debtor.
                                                  Jointly Administered

  ORDER GRANTING JOINT MOTION FOR ENTRY OF AN ORDER TRANSFERRING
    VENUE OF CASES OF DEBTOR’S AFFILIATES FROM THE UNITED STATES
   BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE TO THE UNITED
    STATES BANKRUPTCY COURT FOR THE WESTERN DISTRICT OF TEXAS

           This matter came before the Court upon consideration of the Joint Motion for Entry of an

  Order Transferring Venue of Cases of Debtor’s Affiliates from the United States Bankruptcy

  Court for the District of Delaware to the United States Bankruptcy Court for the Western


  72355337.1
20-10042-tmd Doc#51 Filed 02/18/20 Entered 02/18/20 12:44:14 Main Document Pg 14 of
                                        14



  District of Texas filed jointly by Tuebor REIT Sub, LLC (“Secured Lender”), Ladder Capital

  Finance LLC (“Ladder”), and the following entities that have pending chapter 11 cases in the

  United States Bankruptcy Court for the District of Delaware—WC Hirshfeld Moore, LLC, WC

  103 East Fifth, LLC, WC 320 Congress, LLC, WC 422 Congress, LLC, WC 805-809 East Sixth,

  LLC, WC 901 East Cesar Chavez, LLC, WC 1212 East Sixth, LLC, and WC 9005 Mountain

  Ridge, LLC (the “Delaware Affiliated Debtors,” and collectively with Secured Lender and

  Ladder, “Movants”)—on February 18, 2020 [Docket No.__] (the “Joint Motion”), pursuant to

  which Movants seek an order transferring venue of the Delaware Affiliated Debtors’ eight

  pending chapter 11 bankruptcy cases, which were filed on February 3, 2020 in the United States

  Bankruptcy Court for the District of Delaware (collectively, the “Delaware Cases”)1 to the

  United States Bankruptcy Court for the Western District of Texas (the “Austin Bankruptcy

  Court”). A hearing on the Joint Motion was held on February 19, 2020.

            After considering the Joint Motion and the arguments of counsel at the Hearing; and it

  appearing that due and proper notice of the Joint Motion and the Hearing has been provided

  under the circumstances; and it further appearing that good cause exists for the entry of an order

  granting the relief set forth herein; it is hereby:

            ORDERED that the Joint Motion is granted as set forth herein; and it is further

            ORDERED that any and all objections to the Joint Motion are hereby overruled; and it is

  further

            ORDERED that the Delaware Cases are transferred to the Austin Bankruptcy Court.

                                                        ###

  1
   The Delaware Cases, and the Debtors in those cases (collectively, the “Delaware Affiliated Debtors”), are: WC
  Hirshfeld Moore, LLC (20-10247-JTD); WC 103 East Fifth, LLC (20-10248-JTD); WC 320 Congress, LLC (20-
  10249-JTD); WC 422 Congress, LLC (20-10250-JTD); WC 805-809 East Sixth, LLC (20-10251-JTD); WC 901
  East Cesar Chavez, LLC (20-10252-JTD); WC 1212 East Sixth, LLC (20-10253-JTD); and WC 9005 Mountain
  Ridge, LLC (20-10254-JTD).


  72355337.1
